Title: Notes on Senators’ Comments about House Impeachment Committee, 12 March 1798
From: Jefferson, Thomas
To: 


          Mar. 12. when the bill for appropriations was before the Senate, Anderson moved to strike out a clause recognising (by way of appropriation) the appmt of a commee by the H. of R. to sit during their recess to collect evidence on Blount’s case, denying they had power, but by a law, to authorize a commee to sit during recess. Tracy advocated the motion & said ‘we may as well speak out. the commee was appd by the H. of R. to take care of the Brit. minister, to take care of the Span. min. to take care of the Sec. of state, in short to take care of the Pres. of the US. they were afraid the Pres. & Secy. of state wd not perform the office of collecting evidence faithfully, that there would be collusion &c therefore the House appointed a commee of their own. we shall have them next sending a commee to Europe to make a treaty &c suppose that the H. of R. should resolve that after the adjmt of Congress they should continue to sit as a commee of the whole house during the whole recess.’ this shews how the appointment of that commee has been viewed by the President’s friends.
        